UNDERWRITING AGREEMENT SCHEDULE A CURRENT LIST OF FUNDS First Investors Equity Funds First Investors Total Return Fund First Investors Value Fund First Investors Growth & Income Fund First Investors Select Growth Fund First Investors Opportunity Fund First Investors Special Situations Fund First Investors Global Fund First Investors International Fund First Investors Income Funds First Investors Cash Management Fund First Investors Government Fund First Investors Investment Grade Fund First Investors Fund For Income First Investors International Opportunities Bond Fund First Investors Tax Exempt Funds First Investors Tax Exempt Fund First Investors Tax Exempt Fund II First Investors California Tax Exempt Fund First Investors Connecticut Tax Exempt Fund First Investors Massachusetts Tax Exempt Fund First Investors Michigan Tax Exempt Fund First Investors Minnesota Tax Exempt Fund First Investors New Jersey Tax Exempt Fund First Investors New York Tax Exempt Fund First Investors North Carolina Tax Exempt Fund First Investors Ohio Tax Exempt Fund First Investors Oregon Tax Exempt Fund First Investors Pennsylvania Tax Exempt Fund First Investors Virginia Tax Exempt Fund [Schedule updated: May 17, 2012] - 1 -
